 

AMENDMENT NO. 2
TO
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 2 (this “Amendment”) to Amended and Restated Executive
Employment Agreement dated as of December 31, 2008 (the “Original Agreement”),
and Amendment No. 1 to the Original Agreement dated as of November 27, 2008
(together with the Original Agreement, the “Agreement”), is made as of the 7th
day of December, 2012, by and between STAAR Surgical Company, a Delaware
corporation (“STAAR”), and Barry G. Caldwell (the “Executive”), in reference to
the following:

 

RECITALS

 

A. The Executive and STAAR are parties to the Agreement, whereby STAAR agreed to
retain the services of the Executive as its Chief Executive Officer, and the
Executive agreed to render such services.

 

B. The Agreement provides severance benefits to the Executive under certain
circumstances subject to a condition precedent that the Executive deliver a
general release of claims, both known and unknown, in the form required by
STAAR.

 

C. Due to recent guidance provided by the Internal Revenue Service regarding
Section 409A of the Internal Revenue Code of 1986, as amended, and to implement
the provisions of Section 9.13 of the Original Agreement, the parties wish to
modify the terms of the Agreement to revise the timing of the effectiveness of
such release, on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises stated above, the mutual
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, STAAR and the
Executive agree as follows:

 

AGREEMENT

 

1.           Section 9.1 of the Original Agreement, entitled, “Release of
Claims” is hereby revised by inserting the following sentence at the end of that
section:

 

“Such release of claims must become effective within sixty (60) days after the
Executive's termination date, or else the Executive will be deemed to have
waived all rights to any payments or benefits pursuant to Article 5 of this
Agreement (as amended from time to time).”

 

2.           Except as expressly modified by this Amendment, all terms,
conditions and provisions of the Agreement shall continue in full force and
effect as set forth in the Agreement. Except as otherwise modified or defined
herein, all capitalized terms in this Amendment have the same meanings as set
forth in the Agreement. In the event of a conflict between the terms and
conditions of the Agreement and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall prevail. Each party represents and
warrants to the other party that this Amendment has been duly authorized,
executed and delivered by it and constitutes a valid and legally binding
agreement with respect to the subject matter contained herein. Each party agrees
that the Agreement, as amended by this Amendment, constitutes the complete and
exclusive statement of the agreement between the Parties, and supersedes all
prior proposals and understandings, oral and written, relating to the subject
matter contained herein. This Amendment shall not be modified or rescinded
except in a writing signed by the Parties. This Amendment may be executed
manually or by facsimile signature in two or more counterparts, each of which
shall be deemed an original, and all of which together shall constitute but one
and the same instrument.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 to Amended
and Restated Executive Employment Agreement, effective on the date first written
above.

 

Executive:

 

/s/ Barry G. Caldwell   Barry G. Caldwell
President, Chief Executive Officer and
Director (principal executive officer)  

 

STAAR SURGICAL COMPANY

 

/s/ Deborah Andrews   Deborah Andrews
Chief Financial Officer
(principal financial officer)  

 

2

